Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 1 of 21 Page ID #:680




  1   Marc J. Randazza, CA Bar No. 269535
      Alex J. Shepard, CA Bar No. 295058
  2   RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
  3   Las Vegas, Nevada 89117
      Telephone: 702-420-2001
  4
      ecf@randazza.com
  5
      Attorneys for Defendants,
  6   Infowars, LLC and Free Speech Systems, LLC

  7
                     IN THE UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9

 10   MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR

 11                 Plaintiff,                     DEFENDANT FREE SPEECH
                                                   SYSTEMS, LLC’S AMENDED
 12          vs.                                   ANSWER TO PLAINTIFF MATT
                                                   FURIE’S SECOND AMENDED
 13
      INFOWARS, LLC; FREE SPEECH                   COMPLAINT FOR COPYRIGHT
 14   SYSTEMS, LLC,                                INFRINGEMENT

 15                 Defendants.                    DEMAND FOR JURY TRIAL

 16                                                Case Filed: March 5, 2018
                                                   Trial Date: July 16, 2019
 17

 18

 19
 20

 21

 22
 23
                                            -1-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 2 of 21 Page ID #:681




  1         Free Speech Systems, LLC (“FSS”) hereby files its Amended Answer to Plaintiff

  2   Matt Furie’s (“Plaintiff”) Second Amended Complaint (“SAC”).

  3                                              ANSWER

  4         FSS answers and avers as follows, with numbered paragraphs corresponding to

  5   the like-numbered paragraphs of the SAC. FSS denies each and every allegation of the

  6   SAC unless specifically admitted herein.

  7                                 NATURE OF ACTION
  8         1.     Admitted that the SAC purports to state a cause of action for copyright

  9   infringement. Otherwise denied.

 10         2.     Without knowledge, therefore denied.
 11         3.     Admitted that a character commonly referred to as “Pepe the Frog”

 12   featured prominently in Internet memes by 2014. Otherwise, without knowledge,

 13   therefore denied.

 14         4.     Without knowledge, therefore denied.

 15         5.     Denied as to FSS. Otherwise without knowledge, therefore denied.

 16         6.     Admitted that FSS sold the allegedly infringing poster (the “Poster”).
 17   Admitted that the Poster features images of U.S. President Donald Trump. Social and

 18   political commentator Ann Coulter, political commentator and public speaker Milo

 19   Yiannopoulos, political commentator and radio show host Alex Jones, political
 20   commentators and social media personalities Lynette Hardaway and Rochelle

 21   Richardson (popularly known as “Diamond and Silk”), political commentator and

 22   YouTube personality Paul Joseph Watson, Counselor to the President, President
 23
                                            -2-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 3 of 21 Page ID #:682




  1   Trump’s campaign manager, and political consultant and commentator Kellyanne

  2   Conway, campaign advisor, political consultant, lobbyist, and strategist Roger Stone,

  3   political commentator and creator of the Drudge Report Matt Drudge, a likeness of

  4   Pepe the Frog, and patriotic imagery including the flag of the United States and the

  5   United States Capitol. Admitted that the Poster includes the text “MAGA.” Admitted

  6   that “MAGA” is short for the Trump campaign slogan, “Make America Great Again.”

  7   Denied that FSS continues to sell the Poster. Otherwise denied.
  8         7.     Denied.

  9         8.     Admitted that the SAC purports to state a cause of action for copyright

 10   infringement. Otherwise denied.
 11                            JURISDICTION AND VENUE

 12         9.     Admitted that this case purports to be an action under the Copyright

 13   Action of 1976, Title 17 U.S.C. § 101 et seq. Otherwise denied.

 14         10.    Admitted that this Court has subject matter jurisdiction pursuant to 28

 15   U.S.C. §§ 1331 and 1338(a).

 16         11.    Denied.
 17         12.    Admitted that FSS is a Texas limited-liability company managed by Alex

 18   Jones. Admitted that FSS produces radio programming and that it owns and operates

 19   infowars.com, which publishes articles and hosts an archive of FSS’s audio programs.
 20   Denied that FSS offers for sale products through infowars.com. Otherwise without

 21   knowledge, therefore denied.

 22
 23
                                            -3-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 4 of 21 Page ID #:683




  1         13.      Denied that FSS regularly conducts and solicits business in California and

  2   this District. Admitted that FSS sells products online to the general public, including

  3   residents of California and this District, and ships those products to buyers all over the

  4   United States, including California. Otherwise without knowledge, therefore denied.

  5         14.      Admitted that FSS offers a “Patriot Points” reward program to its

  6   customers, including residents of California, and that it produces a nationally syndicated

  7   radio show containing advertising for products available for purchase on
  8   infowarsstore.com. Admitted that the SAC purports to attach a list of radio stations

  9   that run The Alex Jones Show as an exhibit. Denied that FSS directly solicits purchases

 10   from customers in California or this District. Otherwise denied.
 11         15.      Admitted that FSS operates an online store at infowarsstore.com. Denied

 12   that FSS has committed acts of direct infringement in California and this District in

 13   violation of Plaintiff’s intellectual property rights. Admitted that the SAC purports to

 14   attach reviews of the Poster as exhibits. Otherwise without knowledge, therefore

 15   denied.

 16         16.      Denied.
 17         17.      Denied.

 18         18.      Denied.

 19         19.      Denied.
 20         20.      Denied.

 21                                       THE PARTIES

 22         21.      Without knowledge, therefore denied.
 23
                                               -4-
 24             Free Speech Systems Amended Answer to Second Amended Complaint
                                     2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 5 of 21 Page ID #:684




  1         22.    Without knowledge, therefore denied.

  2         23.    Admitted that FSS is a limited-liability company organized and existing

  3   under the laws of Texas, with a registered address at 3005 S. Lamar Boulevard, Austin,

  4   Texas. Otherwise denied.

  5         24.    Admitted that FSS has owned and operated the web sites infowars.com

  6   and infowarsstore.com since at least before the alleged infringement commenced.

  7   Denied that Defendant Infowars, LLC owns and operates the web sites infowars.com
  8   and infowarsstore.com.

  9                              FACTUAL ALLEGATIONS

 10         25.    Without knowledge, therefore denied.
 11         26.    Without knowledge, therefore denied.

 12         27.    Without knowledge, therefore denied.

 13         28.    Without knowledge, therefore denied.

 14         29.    Without knowledge, therefore denied.

 15         30.    Without knowledge, therefore denied.

 16         31.    Without knowledge, therefore denied.
 17         32.    Without knowledge, therefore denied.

 18         33.    Without knowledge, therefore denied.

 19         34.    Without knowledge, therefore denied.
 20         35.    Without knowledge, therefore denied.

 21         36.    Admitted that the SAC purports to attach copies of copyright registrations

 22   and applications as exhibits. Otherwise denied.
 23
                                            -5-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 6 of 21 Page ID #:685




  1         37.    Without knowledge, therefore denied.

  2         38.    Without knowledge, therefore denied.

  3         39.    Without knowledge, therefore denied.

  4         40.    Without knowledge, therefore denied.

  5         41.    Without knowledge, therefore denied.

  6         42.    Without knowledge, therefore denied.

  7         43.    Without knowledge, therefore denied.
  8         44.    Without knowledge, therefore denied.

  9         45.    Without knowledge, therefore denied.

 10         46.    Without knowledge, therefore denied.
 11         47.    Without knowledge, therefore denied.

 12         48.    Without knowledge, therefore denied.

 13         49.    Admitted that FSS was founded in 2007 and is managed by Alex Jones.

 14   Admitted that Alex Jones hosts The Alex Jones Show. Otherwise without knowledge,

 15   therefore denied.

 16         50.    Admitted that The Alex Jones Show is syndicated to over 100 radio stations
 17   nationwide, and is published FSS’s web site, infowars.com, and until recently on

 18   youtube.com. Otherwise without knowledge, therefore denied.

 19         51.    Admitted that FSS owns the infowars.com web site. Otherwise without
 20   knowledge, therefore denied.

 21         52.    Admitted that FSS sells a variety of products through its online store,

 22   infowarsstore.com, including dietary and nutritional supplements, toiletries, apparel,
 23
                                            -6-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 7 of 21 Page ID #:686




  1   media, emergency survival foods, outdoor survival gear, gun holsters, water filters, and

  2   face masks, among other products. Otherwise without knowledge, therefore denied.

  3         53.      Admitted that a banner at the top of infowarsstore.com displays the

  4   message “Thank you for supporting the infowar!” Admitted that FSS’s online store

  5   infowarsstore.com is a source of income. Otherwise without knowledge, therefore

  6   denied.

  7         54.      Admitted that products available for purchase through FSS’s online store
  8   are advertised on The Alex Jones Show. Denied that such advertisements comprise a

  9   majority or any significant portion of the show’s airtime.          Otherwise without

 10   knowledge, therefore denied.
 11         55.      Admitted that the Poster was offered or sale and sold through its online

 12   store, infowarsstore.com. Admitted that the Poster features images of U.S. President

 13   Donald Trump. Social and political commentator Ann Coulter, political commentator

 14   and public speaker Milo Yiannopoulos, political commentator and radio show host Alex

 15   Jones, political commentators and social media personalities Lynette Hardaway and

 16   Rochelle Richardson (popularly known as “Diamond and Silk”), political commentator
 17   and YouTube personality Paul Joseph Watson, Counselor to the President, President

 18   Trump’s campaign manager, and political consultant and commentator Kellyanne

 19   Conway, campaign advisor, political consultant, lobbyist, and strategist Roger Stone,
 20   political commentator and creator of the Drudge Report Matt Drudge, a likeness of

 21   Pepe the Frog, and patriotic imagery including the flag of the United States and the

 22   United States Capitol. Admitted that the poster includes the text MAGA. Admitted
 23
                                               -7-
 24             Free Speech Systems Amended Answer to Second Amended Complaint
                                     2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 8 of 21 Page ID #:687




  1   that “MAGA” is short for the Trump campaign slogan, “Make America Great Again.”

  2   Denied that FSS continues to sell the Poster. Otherwise without knowledge, therefore

  3   denied.

  4         56.      Admitted that Plaintiff filed his original complaint on March 5, 2018.

  5   Admitted that the Poster was offered for $17.76, and admitted that the description for

  6   the poster included the language: “Help support Infowars in the fight for free speech,

  7   AND get a high quality limited edition MAGA poster at InfowarsStore.com.”
  8   Otherwise without knowledge, therefore denied.

  9         57.      Admitted that the SAC purports to show that more than one reviewer

 10   noted Pepe’s presence in the poster. Otherwise without knowledge, therefore denied.
 11         58.      Admitted that videos entitled “Alex Jones Official Statement On Pepe

 12   The Frog Lawsuit” and “Pepe The Frog Creator Tries To Take On Alex Jones” were

 13   published on youtube.com on March 6, 2018. Admitted that the videos include

 14   commentary on this action. Otherwise denied.

 15         59.      Admitted that a video entitled “Pepe the Frog Creator Tries To Take On

 16   Alex Jones” was published on youtube.com on March 6, 2018. Admitted that the video
 17   includes a statement that is at least similar to the quoted language in paragraph 59.

 18   Otherwise denied.

 19         60.      Admitted that the price of the poster was $29.95 on or around March 6,
 20   2018, and that the product’s description included the language:

 21         A powerful poster to put in any room in your home, this is the perfect
            2016 election memorabilia. Now, you can remind yourself everyday about
 22
            your victory over the globalists! Featuring powerful custom imagery . . .
 23
                                               -8-
 24             Free Speech Systems Amended Answer to Second Amended Complaint
                                     2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 9 of 21 Page ID #:688




            the painting truly frames the power of the American people in the election
  1         over the establishment!
  2         The establishment wants this taken down. Instead, celebrate the historic
            victory and frame this conversation starter in your home! We’re running
  3         out, and we won’t be able to print any more after they’re done. Make sure
            you get this limited edition, artfully crafted celebration of the heroes of
  4         the 2016 anti-establishment revolution today! Make sure you get this
            limited edition, artfully crafted celebration of the heroes of the 2016 anti-
  5         establishment revolution today!
  6
      Otherwise without knowledge, therefore denied.
  7
                                         COUNT ONE
  8
                                    Copyright Infringement
  9
            61.    Does not call for a response.
 10
            62.    Admitted that the SAC purports to attach copies of copyright registrations
 11
      and applications as exhibits. Otherwise denied.
 12
            63.    Denied.
 13
            64.    Denied.
 14
            65.    Denied.
 15
            66.    Denied.
 16
                                           DAMAGES
 17
            67.    Denied.
 18
                                         INJUNCTION
 19
            68.    Denied.
 20
            69.    Denied.
 21
                                    PRAYER FOR RELIEF
 22
 23
                                            -9-
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 10 of 21 Page ID #:689




  1          a.      Denied that Plaintiff is entitled to any relief, including monetary damages

  2   claimed in section ‘a’ of his prayer for relief.

  3          b.      Denied that Plaintiff is entitled to the injunctive relief claimed in section

  4   ‘b’ of his prayer for relief.

  5          c.      Denied that Plaintiff is entitled to any other relief, including costs claimed

  6   in section ‘c’ of his prayer for relief.

  7                                   DEMAND FOR JURY TRIAL
  8          Does not call for a response. To the extent a response is required, denied.

  9                                   AFFIRMATIVE DEFENSES

 10          Without admitting or acknowledging that it bears the burden of proof as to any
 11   of the following affirmative defenses and based upon information and belief to date,

 12   FSS asserts the following affirmative defenses and reserves the right to amend its

 13   answer as additional information becomes available.

 14                             FIRST AFFIRMATIVE DEFENSE

 15                                       (Lack of Copyright)

 16          1.      The character of “Pepe the Frog” existed prior to Plaintiff’s allegedly
 17   copyrighted works, including but not limited to, in an Argentine television program

 18   starting in 1988 that featured a song and a character “El Sapo Pepe” (“Pepe the Toad”).

 19   In the following decades, third parties created numerous adaptations of that song, as
 20   well as visual representations of the show’s Pepe the Frog character.

 21          2.      This “El Sapo Pepe” character looks identical to “Pepe the Frog.”

 22
 23
                                             - 10 -
 24           Free Speech Systems Amended Answer to Second Amended Complaint
                                   2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 11 of 21 Page ID #:690




  1         3.     On information and belief, Plaintiff was aware of this pre-existing

  2   character and its visual representations when he created his alleged works that were

  3   allegedly infringed by FSS.

  4         4.     Because Plaintiff’s “Pepe the Frog” character itself either infringes on the

  5   copyright of the pre-existing Pepe character, or at least is an unauthorized derivative

  6   work of the pre-existing Pepe character, Plaintiff does not have any valid copyright

  7   interest in his expression of Pepe the Frog.
  8                         SECOND AFFIRMATIVE DEFENSE

  9                                         (Fair Use)

 10         5.     Plaintiff’s claims are barred by the doctrine of fair use pursuant to 17
 11   U.S.C. § 107.

 12         6.     The purpose and character of Pepe’s use in the poster is highly

 13   “transformative,” more than satisfying the first non-exclusive “fair use” factor.

 14         7.     The poster’s use transforms Plaintiff’s expression of the Pepe character

 15   into one with new expression, aesthetic, or meaning.

 16         8.     The commentary is upon the history of the United States, and its
 17   cultural tradition of choosing leaders through elections.

 18         9.     This tradition is represented by the United States flag and U.S. Capitol

 19   Building.
 20         10.    The use of Pepe’s head is a commentary upon the significant impact of

 21   a meme that contributed to the highly improbable election of Donald Trump.

 22
 23
                                            - 11 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 12 of 21 Page ID #:691




  1          11.     Graphical historical commentary has a longstanding Western tradition,

  2   ranging from the Bayeux Tapestry, to using thumbnails of Grateful Dead posters to

  3   chart the band’s cultural history.

  4          12.   “Meming” is transformative, as it comments upon key insights using

  5   graphics, an increasingly preferred means of communication, as readers move away

  6   from text.

  7          13.   Love him or hate him, the transformed Pepe was a historical factor in the
  8   election.

  9          14.   The poster graphically answers the question, “who caused the election

 10   of a TV-personality with a 12% chance of winning?”
 11          15.   Given that Pepe the Frog was a key figure in the 2016 election, it was

 12   proper and necessary to include Pepe as a figure when illustrating the key figures in the

 13   election.

 14          16.   The transformative commentary also conjures up at least in part parodic

 15   elements of Plaintiff’s expression of Pepe.

 16          17.   Plaintiff’s expression of Pepe is innocent, carefree, and does whatever
 17   “feels good, man,” irrespective of its effect upon others.

 18          18.   Using these characteristics as raw materials, the transformed Pepe

 19   becomes knowing, cares that the status quo was not good, still supports Trump
 20   because it “feels good, man,” and does not care what others think.

 21          19.   The right-of-center commentators shown are also unapologetic for their

 22   views and advocacy, as was the candidate himself. By including Pepe, the poster
 23
                                            - 12 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 13 of 21 Page ID #:692




  1   comments on the nature of the character, and how it compares with the attributes of

  2   the individuals on the poster, including Donald Trump. All characters are depicted as

  3   they are, not celebratory or smug.

  4         20.     This transformative commentary is striking by the subtle and incongruous

  5   background placement of Pepe’s anthropomorphic frog image juxtaposed with

  6   humans and American iconography.

  7         21.     While some may find the posing of a frog alongside humans, and
  8   retention of a key attribute of Plaintiff’s version of Pepe, “[my support of Trump]

  9   feels good, man,” to be amusing, a commentary need not be amusing to qualify as a

 10   parody.     Pepe’s transformed use is an implicit rebuke to post-moderns placing
 11   subjective feelings as the highest value in selecting a candidate.

 12         22.     Plaintiff pleads that Pepe was used in the election by the candidate’s family

 13   itself. The poster was created after the election and, rather than exploiting Pepe, it

 14   included just enough of the character to enable commentary on it.

 15         23.     The poster uses only an altered version of Pepe’s face, because the

 16   character’s face most readily conjures up Plaintiff’s expression of the character.
 17   Furthermore, Pepe’s face is given a new coloring and shading to add to the new

 18   aesthetic, meaning, and message the character is being infused with in the poster.

 19   The new coloring and shading is shared with the individuals on the poster, as part
 20   of an overall theme tying them together.

 21         24.     By unifying the individuals through common coloring and shading, the

 22   poster furthers the message of commonality between Pepe and the others.
 23
                                            - 13 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 14 of 21 Page ID #:693




  1   Additionally, the materiality of the use to the overall poster is limited, as Pepe is not

  2   the primary focus of the poster—Donald Trump is.

  3         25.    Pepe does not dominate the poster, is not in the center, and is a small

  4   overall portion.

  5         26.    Finally, the amount and substantiality used of Plaintiff’s expression of

  6   Pepe is less important owing to the widespread use of Pepe elsewhere, as Plaintiff

  7   repeatedly pleads.
  8         27.    The poster does not substitute for Plaintiff’s alleged works, such as

  9   Boys Club comics. The purpose of the character’s use is distinct from any of the

 10   alleged works put forth by Plaintiff, and Plaintiff’s pleading strongly implies that he
 11   would not have licensed Pepe’s use to the poster’s creator.

 12         28.    As “moral rights” in the United States do not extend to graphic images,

 13   Plaintiff has not suffered a cognizable harm under copyright law simply because he

 14   does not like certain individuals included on the poster or disagrees with the poster’s

 15   message.

 16         29.    As transformative commentary providing new information, new
 17   aesthetics, new insights and understandings, with some parodic elements borrowed

 18   from Plaintiff’s expression of the Pepe character, the poster is the very type of use that

 19   the “fair use” doctrine intends to protect for the enrichment of society.
 20         30.    Given the fact that “fair use” is the bargain that we make with Copyright

 21   law in order to give breathing room to free expression, attempts to suppress free

 22   expression by mis-using copyright law should not only be rejected, but should result in
 23
                                            - 14 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 15 of 21 Page ID #:694




  1   an award of attorney’s fees against the plaintiff. This is such a case, and not only should

  2   the claim be dismissed, but fees should be awarded, in their entirety, against the plaintiff

  3   and in favor of the defendants.

  4                            THIRD AFFIRMATIVE DEFENSE

  5                                 (Abandonment or Forfeiture)

  6            31.   Before the alleged infringement commenced, Plaintiff abandoned or

  7   forfeited at least some, if not all, copyrights he may have had in and to Pepe the
  8   Frog through one or more overt acts, including, without limitation, making public

  9   statements in interviews with one or more publications, which independently or

 10   collectively constitute one or more overt acts indicative of a purpose to surrender his
 11   rights in and to Pepe the Frog and to allow the public to copy Pepe the Frog.

 12            32.   For example, in an August 2010 interview with the online publication

 13   KnowYourMeme.com, Plaintiff was asked: “How about the people that actually

 14   crop out Pepe’s face and use it, how do you feel about people remixing your

 15   work?”1 Plaintiff responded: “I don’t really mind. . . . I was like it doesn’t look the

 16   greatest but I don’t care.”
 17            33.   Further, in a July 2015 interview with the online publication

 18   Vice.com, Plaintiff was asked: “You don’t feel weird about [Pepe the Frog] being

 19   completely removed from its original context in your comics?”2 Plaintiff
 20   responded: “I don’t really see it as being something that’s negative. . . . I don’t really

 21   care.”

 22   1
       See “Q&A with Matt Furie,” http://knowyourmeme.com/blog/interviews/qa-with-matt-furie.
      2
       See “The Creator of Pepe the Frog Talks About Making Comics in the Post-Meme World,” available
 23   at: https://www.vice.com/en_us/article/avy3aj/feels-good-man-728.
                                              - 15 -
 24            Free Speech Systems Amended Answer to Second Amended Complaint
                                    2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 16 of 21 Page ID #:695




  1          34.    In yet another published interview, this time with New York Magazine’s

  2   online publication Select/All, Plaintiff stated: “I’ve realized that Pepe is beyond my

  3   control . . . . He’s like a kid, he grew up and now I have to set him free to live his life.

  4   It’s all good.”3 Plaintiff went on to state: “I just sit back, relax and let the Pepes fall

  5   where they land[.]”4

  6          35.    Further, Plaintiff acquiesced with full knowledge to the publication of a

  7   vast number of copies of the allegedly infringed work without copyright notice.
  8          36.    Accordingly, Plaintiff’s claims are barred or unenforceable based on the

  9   doctrine of copyright abandonment or forfeiture.

 10                          FOURTH AFFIRMATIVE DEFENSE
 11                                (Implied or Explicit License)

 12          37.    As explained in the Second Affirmative Defense, Plaintiff on multiple

 13   occasions prior to the creation of the Poster stated publicly that he was aware of

 14   numerous unauthorized derivative works based on his expression of the Pepe the Frog

 15   character. Plaintiff stated that he did not care about these derivative works, and would

 16   not attempt to enforce any copyright interests he had against the creators of these
 17   derivative works. He additionally stated that he was aware of these creators making a

 18   profit off their derivative works, and that he was fine with this practice.

 19          38.    In an interview with The Daily Dot, Plaintiff said, in response to a
 20   question about third parties profiting from Pepe, “I believe in supporting people’s

 21
      3
         See “What Happens When Hillary Clinton Calls Your Cartoon Frog Racist,” available at:
 22   http://nymag.com/intelligencer/2016/09/pepe-the-frogs-creator-matt-furie-discusses-trump-
      memes.html?mid=twitter_nymag.
 23   4
        Id.
                                            - 16 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 17 of 21 Page ID #:696




  1   decisions to profit off of Pepe in order to provide them with the most positive business

  2   experience possible. I strive to be an advocate for Pepe in both love and enterprise and

  3   hope to help business people to have an empowering and joyful experience while

  4   making an ocean of profits as limitless as the universe.”5 In a subsequent interview,

  5   Plaintiff stated, in response to the question “How do you feel about Pepe’s use in so

  6   many pro-Trump memes, especially the more racist-xenophobic variations we’ve seen,”

  7   that “It’s just a phase, it’s not the first time Pepe has been reclaimed for evil, and no
  8   one will care about it come November. I predict that his sly, lovable, and charming

  9   status will be intact as early as next week.”6

 10           39.      Plaintiff made various public statements over multiple years approving of
 11   and even encouraging third parties to make derivative works based on his expression

 12   of Pepe the Frog. Through these statements, Plaintiff provided a non-exclusive license

 13   to the general public to use his expression of the Pepe the Frog character for profit.

 14   The sale and distribution of the Poster falls within conduct permitted by this license.

 15                                 FIFTH AFFIRMATIVE DEFENSE

 16                                          (Innocent Infringement)
 17           40.      Prior to the filing of the Original Complaint on March 5, 2018, FSS was

 18   not aware that its acts constituted alleged infringement of Plaintiff’s alleged copyright

 19   and FSS had no reason to believe that its acts constituted alleged infringement of
 20   Plaintiff’s alleged copyright.

 21
      5
 22      “4chan’s Pepe the Forg is bigger than ever – and his creator feels good, man,” available at:
      https://www.dailydot.com/unclick/4chan-pepe-the-frog-renaissance/.
      6
        “Pepe the Frog creator says pro-Trump memes ‘just a phase,’” available at: https://www.dailydot.com/unclick/matt-
 23   furie-pepe-the-frog-alt-right/.
                                              - 17 -
 24            Free Speech Systems Amended Answer to Second Amended Complaint
                                    2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 18 of 21 Page ID #:697




  1                              SIXTH AFFIRMATIVE DEFENSE

  2                (Unavailability of Statutory Damages and Attorney’s Fees)

  3          41.      Plaintiff is barred by 17 U.S.C. § 412 from claiming statutory damages or

  4   attorney’s fees under the Copyright Act in that any alleged acts of infringement occurred

  5   before first registration of Plaintiff’s alleged work.

  6                           SEVENTH AFFIRMATIVE DEFENSE

  7                               (Invalid Certificate of Registration)
  8          42.      Plaintiff’s claims are barred to the extent they rely on U.S. Copyright

  9   Registration No. VA0002074461, purportedly covering the work entitled “Pepe in the

 10   Blue Shirt,” because it does not satisfy the requirements of 17 U.S.C. § 411. The
 11   certificate of registration contains inaccurate information that was included on the

 12   application for copyright registration with the knowledge that it was inaccurate. This

 13   inaccuracy, if known, would have caused the Register of Copyrights to refuse

 14   registration.

 15          43.      Plaintiff’s application for copyright registration, submitted on or about

 16   September 1, 2017, stated that Plaintiff is the author of the work. However, Plaintiff
 17   admitted during an interview with Vice.com in 2015 that he was not the author of “Pepe

 18   in Blue Shirt.”7 Plaintiff’s admission demonstrates that the application for copyright

 19   registration was made with Plaintiff’s knowledge of the inaccuracy in authorship. The
 20

 21   7
       See “The creator of Pepe the Frog Talks About Making Comics in the Post-Meme World,” available
      at: https://www.vice.com/en_us/article/avy3aj/feels-good-man-728 (Plaintiff stating “But there are
 22   two things I don’t like about [Pepe being removed from its original context in the comics] . . . Two,
      he’s got, randomly, a blue shirt and brown lips, and that’s his accepted outfit now. Those are the two
 23   things that kind of pisse me off about it. Other than that, I don’t really care”).
                                             - 18 -
 24           Free Speech Systems Amended Answer to Second Amended Complaint
                                   2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 19 of 21 Page ID #:698




  1   Register of Copyrights would have refused registration if it had known of the inaccuracy

  2   in the authorship.

  3                         EIGHTH AFFIRMATIVE DEFENSE

  4                                      (De Minimis Use)

  5          44.    Plaintiff alleges infringement of “Plaintiff’s copyright interests” without

  6   qualification in paragraph 65, after pleading in paragraph 62 that the underlying basis

  7   of the claim is allegedly copyrighted books, rather than copyright interests exclusively
  8   in the character and image of Pepe the Frog, and FSS’s alleged use in comparison to

  9   entire books was de minimis.

 10                                        DEFENSES
 11          45.    Without admitting or acknowledging that it bears the burden of proof as

 12   to any of the following defenses and based upon information and belief to date, FSS

 13   asserts the following defenses and reserves the right to amend its answer as additional

 14   information becomes available:

 15                                     FIRST DEFENSE

 16                                     (Improper Venue)
 17          46.    Venue is improper in this Court.

 18                                     JURY DEMAND

 19          In accordance with Rule 38 of the Federal Rules of Civil Procedure and this
 20   Court’s Local Rules, FSS respectfully demands a jury trial of all issues triable to a jury

 21   in this action.

 22                                  PRAYER FOR RELIEF
 23
                                            - 19 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 20 of 21 Page ID #:699




  1         WHEREFORE, Defendant Free Speech Systems, LLC respectfully requests that

  2   this Court enter an order:

  3         a. Dismissing Plaintiff’s SAC with prejudice;

  4         b. Finding that Plaintiff shall take no relief from his complaint herein;

  5         c. Awarding FSS its costs and attorneys’ fees incurred herein; and

  6         d. Granting FSS such further and other relief the Court deems fair and just.

  7
      Dated: November 2, 2018                 Respectfully submitted,
  8

  9                                           RANDAZZA LEGAL GROUP, PLLC
 10
                                              /s/ Marc J. Randazza
 11                                           Marc J. Randazza
                                              Alex J. Shepard
 12                                           2764 Lake Sahara Drive, Suite 109
                                              Las Vegas, NV 89117
 13
                                              Attorneys for Defendants,
 14
                                              Infowars, LLC and
 15                                           Free Speech Systems, LLC

 16
 17

 18

 19
 20

 21

 22
 23
                                            - 20 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
Case 2:18-cv-01830-MWF-JPR Document 69 Filed 11/02/18 Page 21 of 21 Page ID #:700




  1                                                    Case No. 2:18-cv-01830-MWF-JPR
                               CERTIFICATE OF SERVICE
  2
            I HEREBY CERTIFY that on November 2, 2018, I electronically filed the
  3
      foregoing document with the Clerk of the Court using CM/ECF. I further certify that
  4   a true and correct copy of the foregoing document is being served via transmission of
  5   Notice of Electronic Filing generated by CM/ECF.

  6                                                 Respectfully submitted,
  7                                                 s/
  8                                                 Employee,
                                                    Randazza Legal Group, PLLC
  9

 10
 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22
 23
                                            - 21 -
 24          Free Speech Systems Amended Answer to Second Amended Complaint
                                  2:18-cv-01830-MWF-JPR
 25
